United States Court of Appeals
                     For the First Circuit


Nos. 10-1883, 10-1947, 10-2052


              SONY BMG MUSIC ENTERTAINMENT, ET AL.,

             Plaintiffs, Appellants/Cross-Appellees,

                                 v.

                         JOEL TENENBAUM,

              Defendant, Appellee/Cross-Appellant.




                          ERRATA SHEET

     The opinion of this Court issued on September 16, 2011, is
amended as follows:

     On page 14, line 1, capitalize "college".

     On page 27, line 10, remove the underline from "maxim".

     On page 56, line 17, replace "251 U.S. at 63." with "Id. at
63.".

     On page 64, line 17, replace "plaintiff's" with
"defendant's".